Opinion by
Willard, J.,
In the year 1891, Josiah L. Geesey was elected tax collector of Swatara township, Lebanon county. A duplicate for the collection of school, taxes in Swatara Township School District was placed in his hands, amounting to the sum of $2,140.45. On receiving the duplicate Josiah L. Geesey gave a judgment bond to the commonwealth in the penal sum of $7,500, with Abraham L. Light, George Tice and William B. Arnold as sureties. The condition of the bond was that if the said Josiah L. Geesey should well and truly collect and pay over or account for, according to law, the whole amount of taxes charged and assessed in the duplicates which should be delivered to him, and faithfully discharge the duties appertaining to the office of collector of taxes, according to law, then the obligation to be' void, otherwise to Temain in full force and virtue. This bond contained a warrant of attorney to confess judgment, and judgment was entered thereon in the court of common pleas of Lebanon county to No. 409, June term, 1894. At the suggestion of Swatara Township School District a scire facias was issued upon this judgment to No. 410, June term, 1894. On ¡the trial of the case on the scire facias it appeared that no settlement was- ever made between the school district and the *505appellee. The school district claimed a balance of $103.46, and the appellee disputed this amount.
It appeared on the trial that the accounts of the appellee had never been audited by the township auditors of Swatara township. This was undisputed and the court below granted a non-suit and overruled a motion to take off the same. The sole question to be determined in this case is whether the judge’ was right in granting a nonsuit and in overruling the motion to take it off.
The appellee was appointed under the provisions of an act of assembly entitled, “ An act regulating the collection of taxes in the several boroughs and townships in this commonwealth/’ approved the 25th day of June, 1885, P. L. 187. The constitutionality of this act is questioned by the appellant, but we are not called upon to pass upon this question further than to cite the decisions of the tribunal of last resort in this state, which are decisive of this question. The act has been held constitutional in Evans v. Phillipi, 117 Pa. 226; Bennett v. Hunt, 148 Pa. 257; Commonwealth ex rel. v. Lyter, 162 Pa. 50. “ Where a statute has been declared constitutional, an inferior court is bound by the judgment, notwithstanding new reasons are set up against it. The presumption of law is that all the existing reasons were considered and held insufficient:” Wheeler v. Rice, 4 Brewster, 129.
We therefore hold that the act of the 25th day of June, 1885, is constitutional. By a long line of decisions in Pennsylvania it has been held that when a contract for the construction of work contains a stipulation that all questions of dispute arising thereunder shall be submitted to a person named for final decision, that is a bar to a common law action therefor: Hostetter v. The City of Pittsburg, 107 Pa. 419, and cases therein cited.
In the case under consideration we are not dealing with contracts or commercial transactions, but we are to pass upon the requirements of a positive statute imposed upon parties by the lawmaking power. By the 11th section of the act in question it is provided, viz: “ The accounts of collectors of taxes shall be settled by township and borough auditors of the proper township or borough, and they shall state a separate account for each different tax collected by him; but collectors of county and state *506taxes shall settle with the county commissioners as heretofore.” By the provisions of this act, in connection with other acts of assembly not inconsistent therewith, the legislature has established a tribunal in each township clothed with ample power and authority to settle all questions between tax collectors-and the authorities appointing the same, giving the right of appeal to the court of common pleas in'the case of dissatisfaction, and providing an easy and speedy remedy in case of controversy. Such a tribunal having been provided by law, and it being tlie duty of the township auditors to audit the accounts of collectors, why should they be compelled to respond to a writ of scire facias upon their official bonds before their liability is fixed by the tribunal constituted for that purpose ? The very condition of the bond is to pay'over or account for, according to law, the whole amount of taxes charged and assessed in the duplicate. Until such an accounting is had before the auditors, it is obvious that a proceeding at law upon the official bond is premature and unauthorized. The command of the writ is to show cause why execution should not be issued for the amount claimed by the school district. The answer of the appellee is : Until my account is settled by the township auditors and an amount ascertained by them, you have no right to execution. This answer, in our opinion, is conclusive, and the court was clearly right in granting the nonsuit in this case: Blackmore v. County of Allegheny, 51 Pa. 160; Brown v. White Deer Township, 27 Pa. 109; Dyer v. Covington, 28 Pa. 187; Shartzer v. School District, 90 Pa. 192.
The judgment is affirmed.